Exhibit 10.22

February 6, 2008

Rod Vesling

Sr. Vice President, eTransactions

Dear Rod:

As you know, Interlink’s Board of Directors and its Compensation Committee have
been discussing the need for special employment incentives for key individuals
to deal with the uncertainty that is unavoidably associated with the recent
structural and personnel changes at Interlink. We want you to know that the
Board of Directors values the contributions that you and your colleagues are
making and is excited about Interlink’s future and the future of its management
team.

We recognize that a company cannot undergo changes of the kind that Interlink is
currently experiencing without creating some uncertainty on the part of
employees as to their future prospects. The Board believes that it is not in the
interest of Interlink or its key employees that this uncertainty be allowed to
interfere with the focus on moving forward as a company or to create personal
financial concerns. In order to do what the Board can do to alleviate these
concerns, the Board has unanimously voted in favor of making the following
commitment to you and making similar commitments to other key employees
throughout the organization.

Subject to the release condition described below, if your employment with
Interlink or a subsidiary (hereinafter, “Interlink”) is terminated without Cause
or if you leave for Good Reason (both as defined below) at any time from the
date of this letter until the earlier to occur of December 31, 2009 or the first
anniversary of the employment on a full-time basis of a new Chief Executive
Officer, Interlink will pay you, within five business days after the date on
which the release referred to below is enforceable by Interlink and any right
that you may have had to revoke or withdraw such release has expired, a sum
equal to $200,000 in addition to any amounts otherwise owing to you as base
compensation or bonus under the terms of your employment agreement with
Interlink as then in effect.

For the purpose of this letter, you will be deemed terminated without Cause if
your termination is not the result of one or more of the following:

(a) your willful and continued failure substantially to perform your reasonably
assigned duties with Interlink, other than a failure resulting from your
incapacity due to physical or mental illness, after a written demand for
performance has been delivered to you by the Board which specifically identifies
the manner in which the Board believes that you have not substantially performed
your duties and which is not or cannot be cured within thirty days after written
demand;

(b) your conviction of guilty or entering of a nolo contendere plea to a felony,
which is materially and demonstrably injurious to Interlink; or

(c) your commission of an act, or your failure to act, which constitutes gross
negligence or gross misconduct and which is not or cannot be cured within thirty
days after written notice from the Board.



--------------------------------------------------------------------------------

Also for the purpose of this letter, you will be deemed to have left for Good
Reason if you leave as a result of one or more of the following:

(a) a diminution of your position or responsibilities from your present
position, and responsibilities as an employee, or the assignment to you of any
duties or responsibilities that are inconsistent with such position, or
responsibilities (in either case other than isolated, insubstantial or
inadvertent actions which are remedied after notice), or your removal from such
position, except in connection with the termination of your employment for
Cause, or as a result of your death, disability or of your own volition other
than for Good Reason, and provided that, if Interlink or its business is sold to
or combined with another entity, your position or responsibilities shall not be
deemed diminished as a result of the fact that the person to whom you report at
the acquiring or combined company has a different title from that of the person
to whom you currently report as long as your position and responsibility involve
the management of the business function or activity for which you were
previously responsible or a business function or activity involving equivalent
duties of equivalent importance;

(b) a reduction by the Company in your rate of base salary, bonus or incentive
opportunity or a substantial reduction in benefits (other than reductions that
do not impact your compensation opportunity, taken as a whole) of more than 20%;
or

(c) a requirement that you be based more than 50 miles from the principal office
at in which you are currently based, except for reasonably required travel on
Interlink’s business;

It shall be a condition of your right to the payment called for in this letter
that you execute a release, in customary form, of Interlink from any and all
liability to you, your heirs or assigns resulting from your employment with
Interlink.

The commitment that Interlink is making to you in this letter reflects the
extraordinary circumstances that currently face Interlink and its employees. It
is intended to be in addition to all other compensation and other employment
agreements currently existing between you and Interlink or agreed between you
and Interlink in the future and none of such agreements shall be affected by
this letter or its expiration.

I want, once again to reaffirm the Board’s appreciation of your commitment to
Interlink and its future.

 

Sincerely,

/s/ John Buckett

John Buckett Chairman of the Board